           Case 1:20-cv-01035-JKB Document 7 Filed 07/13/20 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                                *

MUHAMMAD CHOUDHARY                              *

       Plaintiff                                *
                                                            CIVIL NO. JKB-20-1035
v.                                              *

RADIUS GLOBAL SOLUTIONS, LLC                    *

       Defendant                                *

*      *      *       *      *       *      *       *       *      *       *      *       *

                                            ORDER

       In light of the Notice of Voluntary Dismissal filed on July 13, 2020, (ECF No. 6), with the

dismissal with prejudice accomplished by operation of law pursuant to Rule 41(a)(1), Federal

Rules of Civil Procedure, the Court DIRECTS the Clerk to CLOSE the case.

       SO ORDERED.

       DATED this 13th day of July, 2020.


                                                    BY THE COURT:


                                                    ___________/s/_______________________
                                                    James K. Bredar
                                                    Chief Judge
